department of the treasury internal_revenue_service washington d c office_of_chief_counsel date number info release date uil genin-168885-02 cc tege eoeg et2 dear i apologize for the delay in responding to your inquiry to our office dated date concerning questions relating to leave donation programs under revrul_90_29 1990_1_cb_11 and notice_2001_69 2001_2_cb_491 unfortunately we are not able to provide a formal opinion on these issues due to the fact that your submission does not comport with the requirements for requesting a private_letter_ruling revproc_2003_1 2003_1_irb_1 sets forth procedures for requesting letter rulings if you wish to request formal guidance such as a private_letter_ruling you should follow the procedures set forth in revproc_2003_1 in the absence of a request for formal guidance we are only able to provide general information accordingly in response to your request we have reviewed the facts provided to us and set forth below general information which we hope is helpful to you notice_2001_69 2001_2_cb_491 which provided interim guidance on the tax treatment of employers’ payments to charitable organizations under leave-based donation programs is no longer in effect it has been modified and superseded by notice_2003_1 2003_2_irb_1 which provides that notice_2001_69 will not be extended to payments made after date in addition revrul_90_29 1990_1_cb_11 is the only published guidance specifically involving amounts paid_by an employer pursuant to an employer established leave- sharing plan the ruling addresses a situation in which employees who suffer medical emergencies may qualify as recipients of leave surrendered to the employer in an employer-sponsored leave bank the plan defines a medical emergency as a medical_condition of the employee or family_member that will require the prolonged absence of the employee from duty and will result in a substantial loss of income to the employee because the employee will exhaust all available leave under the plan apart from the leave-sharing plan genin-168885-02 under the heading issue two of your letter you ask about the proper tax treatment of employee donated leave credits established in three situations your first situation involves programs permitting employees to donate leave credits other than sick leave credits to family members who are employees so that the employee who receives the leave may i care for a family_member including a newborn child who is a member of the leave recipient-employee’s household ii recover from a serious health condition and iii adopt a child first we note that revrul_90_29 refers to donations of leave not to donations of sick leave in addition some of the circumstances described in situation of issue two could qualify as medical emergencies under revrul_90_29 the irs has not issued published guidance addressing the questions you raised in situation that are not medical emergencies or in your situation sec_2 and therefore in the context of a request for general information we cannot address whether the programs described in those situations would qualify for the tax treatment in revrul_90_29 i’ve enclosed a copy of the letter you forwarded to our office if we can be of further assistance please contact at sincerely lynne camillo chief employment_tax branch division counsel associate chief_counsel tax exempt and government entities enclosure
